DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 03/22/2022, Ground of rejection is set forth below based on NOT appealed pending 112 rejection and formalities objection(s) from the previous final office action (09/22/2021).
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.


For further details see the rejections/objections for Claim(s) 1, 8, 11, 13 and 15 herein.

Claim Objections
Claim(s) 1, 8, 13 and 15 are objected to because of the following informalities:  
Claim(s) 1, 8 and 13, recite phrases “wherein iterating comprises:”, “removing isolation”. The examiner suggests amending the phrases to recite “wherein the iterating comprises:”, “removing the isolation” to restore antecedent clarity.
Claim(s) 15, recites a phrase “wherein iterating further comprises:”. The examiner suggests amending the phrase to recite “wherein the iterating further comprises:” to restore antecedent clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 depends from canceled claim 10 which makes it unclear and lack of antecedent basis. 
Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-2, 5-8, 12-13 and 15 are allowed.

The following is a statement of reason for the indication of allowable subject matter: 
Regarding claim(s) 1, 8 and 13, the prior art of record alone or in combination fail to make obvious the specific feature of incrementally iterating of isolating device N and device N+1 simultaneously, in limitations of A method/system/computer program product  comprising: “starting a counter N at the first unique index number; isolating device N and device N + 1 by opening an isolator in device N and opening an isolator in device N+1; and in the event the earth fault still exists, removing isolation between device N and N+1 and incrementing N” in combination with all the other limitations as claimed.
Dependent claim(s) 2, 5-7, 12 and 15 depend from the allowable independent claim(s) are allowable for the same reasons.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868